       Case 3:13-cv-00297-JAM Document 652 Filed 02/02/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


BRUCE KIRBY, INC., ET AL,                                Civil No. 3:13-cv-297 (JAM)
Plaintiffs,

v.

LASERPERFORMANCE (EUROPE)
LIMITED, QUARTER MOON,
INCORPORATED,
Defendants.                                              February 2, 2021

                                    JUDGMENT

     This matter came on for consideration on the motion to dismiss and for new trial

(Doc. #641) filed by defendants LaserPerformance (Europe) Limited and Quarter Moon,

Incorporated and motion for entry of judgment (Doc. 610) filed by plaintiffs Bruce Kirby,

Inc. and Bruce Kirby before the Honorable Jeffrey A. Meyer, United States District Judge.

     The Court has reviewed all of the papers filed in conjunction with the motions. The

Court denies the defendants’ motion to dismiss and for new trial (Doc. #641), and the

Court grants in part and denies in part plaintiffs’ motion for entry of judgment (Doc.

#610) as explained in the accompanying ruling (Doc. #651).

     It is therefore ORDERED, ADJUDGED, and DECREED that judgment shall enter in

favor of Bruce Kirby, Inc. on its Lanham Act claims (Counts One and Two) against Quarter

Moon, Incorporated, and a Lanham Act damages award of $2,056,736.33 against Quarter

Moon, Incorporated; judgment shall enter in favor of Bruce Kirby against Quarter Moon,

Incorporated and LaserPerformance (Europe) Limited for misappropriation of Kirby’s

name (Count Three), with a nominal damages award of $1 against Quarter Moon,

Incorporated and a compensatory damages award of $2,520,578.81 against
        Case 3:13-cv-00297-JAM Document 652 Filed 02/02/21 Page 2 of 2




 LaserPerformance (Europe) Limited; an award of attorneys’ fees under the Lanham Act

 shall enter in favor of Bruce Kirby, Inc. against Quarter Moon, Incorporated in the amount

 of $734,528.30; and an award of punitive damages on Bruce Kirby’s misappropriation

 claim in the amount of $804,179.44 shall enter against both Quarter Moon, Incorporated

 and LaserPerformance (Europe) Limited, who shall be jointly and severally liable for the

 full amount. Upon payment from the defendants of a total amount of $734,528.30 to Bruce

 Kirby and/or Bruce Kirby, Inc. for attorneys’ fees (including all amounts paid by Quarter

 Moon, Incorporated to Bruce Kirby, Inc. for Lanham Act attorneys’ fees), defendants shall

 not owe any additional sum to either Bruce Kirby or Bruce Kirby, Inc. for the attorneys’

 fees component of the punitive damages award. The case is closed.

      Dated at New Haven, Connecticut, this 2nd day of February 2021.



                                                  ROBIN D. TABORA, Clerk

                                                  By: ________/s/___________________
                                                  Yelena Gutierrez, Deputy Clerk

EOD: _February 2, 2021__
